Citation Nr: 0502972	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-07 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active military service from June 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 2003 RO decision that denied the 
veteran's claim of service connection for PTSD.

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge during a hearing at the RO; a 
transcript of the hearing is of record.  During the hearing 
the veteran submitted additional evidence with a waiver of 
initial RO consideration of such evidence.  The Board has 
accepted this evidence for inclusion in the record.  See 38 
C.F.R. § 20.800.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he has PTSD as a result of stressful 
experiences he had while serving in Vietnam.  A VA 
physician's assistant indicated, in a June 2004 statement, 
that the veteran has PTSD as a result of his Vietnam service.  
In addition, there are other medical records on file which 
reflect that the veteran has been diagnosed as having PTSD.  
At an August 2004 Board hearing, the veteran submitted 
historical records which show that the unit was exposed to 
incoming rounds and received casualties, among other things.
  
On remand, an attempt should be made to verify the veteran's 
stressors.  In this regard, the veteran should, again, be 
instructed to provide details regarding his inservice 
stressors to include the date and location of such.  
Regardless of a response, an attempt should be made to verify 
the veteran's stressors.  If any stressors are verified, the 
veteran should be afforded a VA compensation examination as 
he has not yet been afforded one.



Accordingly the case is REMANDED for the following action:

1.  The veteran should be instructed to 
provide a detailed statement regarding 
his service stressors.  He should 
identify the time and location of these 
events. 

2.  The RO should forward all information 
furnished by the veteran that is on file, 
with regard to his active service, and 
the alleged stressor events he 
experienced therein, to the United States 
Armed Service Center for Research of Unit 
Records (USASCRUR), for verification of 
the nature of his service and of the 
event(s) cited by him as stressor 
incidents.  Following receipt of a 
response from USASCRUR, the RO should 
identify those stressor or stressor 
events, if any, that have been verified. 

3.  If a stressor is verified the veteran 
should be accorded a VA examination by a 
psychiatrist to determine the nature and 
etiology of any PTSD.  The veteran's 
claims folder is to be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted to include psychological 
testing.  The examiner is to be informed 
that only a stressor verified by the RO 
or the Board may be used as a basis for a 
diagnosis of PTSD.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether the stressor(s) found to be 
established by the record were sufficient 
to produce PTSD; and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record.

4.  Thereafter, the RO is requested to 
readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

